Schultheis, J.
(dissenting) — I agree with the majority’s conclusion that the facts averred by the State set forth a prima facie case for indecent exposure. However, this appeal concerns the dismissal of the three counts of second degree burglary of which Steven Snedden was also charged. Under the facts of this case, to survive the Knapstad1 motion the State had to provide proof that Mr. Snedden intended to commit “a crime against a person” while he remained unlawfully in the campus library. RCW 9A.52.030(1). Because the State was unable to do so, the burglary charges were properly dismissed. For that reason, I respectfully dissent.
As I interpret the law, Mr. Snedden’s act of exposing himself in a public area does not constitute “a crime against a person,” a term that is not defined in the criminal code. However, as noted by the majority, the term was recently defined in State v. Barnett, 139 Wn.2d 462, 987 P.2d 626 (1999). The trial court, relying on the Barnett definition, determined some type of bodily injury or threat of bodily injury is required in order for a crime to be committed against a person. Id. at 469 (definition of crime against a person encompasses offense involving unlawful injury or threat of injury to person or physical autonomy of another). *130The majority, citing State v. Byrd, 125 Wn.2d 707, 712-13, 887 P.2d 396 (1995), disagrees, stating: “mere apprehension may support assault as the intended crime in a burglary case.” Majority at 127. The Byrd case involved an improper jury instruction defining assault. Byrd, 125 Wn.2d at 710-11. It does not state or even imply that actual or threatened bodily injury is not required in order for someone’s actions to constitute a crime against a person. As noted above, case law clearly holds otherwise.
The crime of indecent exposure does not directly involve injury or threat of injury. “A person is guilty of indecent exposure if he intentionally makes any open and obscene exposure of his person ... knowing that such conduct is likely to cause reasonable affront or alarm.” Former RCW 9A.88.010(1) (1990).
The majority reasons that because on each occasion there were human victims of (or witnesses to) Mr. Snedden’s episodes of indecent exposure, the conduct was logically a crime against a person. Without a doubt the victims here were affronted and/or alarmed when they witnessed Mr. Snedden’s criminal conduct. Nevertheless, under the rule set forth in Barnett, the fact remains the victims did not incur bodily injury nor was their physical autonomy threatened. Accordingly, I find that Mr. Snedden’s conduct is not a crime against a person as required by the burglary statute. I would affirm the trial court’s dismissal of the second degree burglary charges.
Review granted at 148 Wn.2d 1008 (2003).

 State v. Knapstad, 107 Wn.2d 346, 729 P.2d 48 (1986).